215 S.W.3d 912 (2006)
In re BANK ONE, N.A., Relator.
No. 2-06-022-CV.
Court of Appeals of Texas, Fort Worth.
January 25, 2006.
Bradley J. Johnson, Asst. Gen. Counsel, JPMorgan Chase & Co., Gregg D. Stevens, McGlinchey Stafford, PLLC, Dallas, for relator.
Donald W. Shelton II, Bush & Motes, P.C., Arlington, for real party in interest.
Panel A: GARDNER, J.; CAYCE, C.J.; and WALKER, J.

MEMORANDUM OPINION[1]
PER CURIAM.
The court has considered relator's petition for writ of mandamus and emergency motion for stay and is of the opinion that relief should be denied. Accordingly, relator's petition for writ of mandamus and emergency motion for stay are denied.
Relator shall pay all costs of this original proceeding, for which let execution issue.
CAYCE, C.J., concurs in the denial of emergency relief, but would request a response to the petition.
NOTES
[1]  See TEX.R.APP. P. 47.4.